Exhibit 10.4

 

Execution Version

EXELA TECHNOLOGIES, INC.

 

DIRECTOR NOMINATION AGREEMENT

 

This Director Nomination Agreement (this “Agreement”) is made as of July 12,
2017, between Exela Technologies, Inc., a Delaware corporation (the “Company”),
and the stockholders party hereto (the “Stockholders”).  Unless otherwise
specified herein, all of the capitalized terms used herein are defined in
Section 3 hereof.

 

WHEREAS, the Company has agreed to permit the Stockholders holding a majority of
the Stockholders Shares, or their permitted assignees, as applicable, who,
together with their Affiliates, Beneficially Own approximately 58.7% of the
issued and outstanding shares of common stock, par value, $0.0001 per share, of
the Company (the “Common Stock”), at the Effective Time to designate up to three
persons for nomination for election to the board of directors of the Company
(the “Board”) on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

 

Section 1.                                           Board of Directors.

 

(a)                                 Subject to the terms and conditions of this
Agreement, from and after the Effective Time and until a Termination Event (as
defined below) shall have occurred, the Stockholders holding a majority of the
Stockholders Shares, or their permitted assignees, as applicable, shall have the
right to designate up to three (3) persons to be appointed or nominated, as the
case may be, for election to the Board (including any successor, each, a
“Nominee”) by giving written notice to the Company not later than ten (10) days
after receiving notice of the date of the applicable meeting of stockholders or
equityholders provided to the Stockholders; provided, however, the initial
Nominees shall be appointed as set forth in Section 1(b).

 

(b)                                 The Company shall take all necessary and
desirable actions within its control such that, as of the Effective Time, (i) 
three (3) existing Directors resign or are removed from the Board, (ii) Par
Chadha shall be appointed as a Class C Director with a term ending at the 2020
Annual Meeting of Stockholders, Jim Reynolds shall be appointed as a Class B
Director with a term ending at the 2019 Annual Meeting of Stockholders, and
Ronald Cogburn shall be appointed as a Class A Director with a term ending at
the 2018 Annual Meeting of Stockholders, and (iii) the size of the Board is set
at eight (8) Directors.

 

(c)                                  Subject to the terms and conditions of this
Agreement, from and after the Effective Time and until a Termination Event shall
have occurred, the Company will, as promptly as practicable, take all necessary
and desirable actions within its control (including, without limitation, calling
special meetings of the Board and the stockholders and recommending, supporting
and soliciting proxies), so that:

 

(i)                                     for so long as the Stockholders
(together with their Affiliates and permitted assignees) Beneficially Own a
number of shares of Common Stock equal to or

 

--------------------------------------------------------------------------------


 

greater than 35 % of the total number of shares of Common Stock issued and
outstanding (on a non-fully diluted basis), the Stockholders holding a majority
of the Stockholders Shares, or their permitted assignees, as applicable, shall
have the right to nominate, in the aggregate, a number of Nominees equal to
three (3) less the number of Stockholder Directors who are not up for election;

 

(ii)                                  for so long as the Stockholders (together
with their Affiliates and permitted assignees) Beneficially Own a number of
shares of Common Stock equal to or greater than 15% of the total number of
shares of Common Stock issued and outstanding (on a non-fully diluted basis) but
fewer than 35% of the total number of shares of Common Stock issued and
outstanding (on a non-fully diluted basis), the Stockholders holding a majority
of the Stockholders Shares, or their permitted assignees, as applicable, shall
have the right to nominate, in the aggregate, a number of Nominees equal to two
(2) less the number of Stockholder Directors who are not up for election; and

 

(iii)                               for so long as the Stockholders (together
with their Affiliates and permitted assignees) Beneficially Own a number of
shares of Common Stock equal to or greater than 5 % of the total number of
shares of Common Stock issued and outstanding (on a non-fully diluted basis) but
fewer than 15% of the total number of shares of Common Stock issued and
outstanding (on a non-fully diluted basis), the Stockholders holding a majority
of the Stockholders Shares, or their permitted assignees, as applicable, shall
have the right to nominate, in the aggregate, a number of Nominees equal to one
(1) less the number of Stockholder Directors who are not up for election.

 

(d)                                 The Company shall take all actions necessary
to ensure that: (i) the applicable Nominees are included in the Board’s slate of
nominees to the stockholders of the Company for each election of Directors; and
(ii) each applicable Nominee up for election is included in the proxy statement
prepared by management of the Company in connection with soliciting proxies for
every meeting of the stockholders of the Company called with respect to the
election of members of the Board, and at every adjournment or postponement
thereof, and on every action or approval by written consent of the stockholders
of the Company or the Board with respect to the election of members of the
Board.

 

(e)                                  If a vacancy occurs because of the death,
disability, disqualification, resignation, or removal of a Stockholder Director
or for any other reason, the Stockholders holding a majority of the Stockholders
Shares, or their permitted assignees, as applicable, shall be entitled to
designate such person’s successor, and the Company will, within ten (10) days of
such designation, take all necessary and desirable actions within its control
such that such vacancy shall be filled with such successor Nominee. 
Notwithstanding anything to the contrary, the director position for such
Stockholder Director shall not be filled pending such designation and
appointment, unless the Stockholders holding a majority of the Stockholders
Shares, or their permitted assignees, as applicable, fail to designate such
Nominee for more than fifteen (15) days, after which the Company may appoint a
successor Director until the Stockholders holding a majority of the Stockholders
Shares, or their permitted assignees, as applicable, make such designation.

 

2

--------------------------------------------------------------------------------


 

(f)                                   If a Nominee is not elected because of
such Nominee’s death, disability, disqualification, withdrawal as a nominee or
for any other reason, the Stockholders holding a majority of the Stockholders
Shares, or their permitted assignees, as applicable, shall be entitled to
designate promptly another Nominee and the Company will take all necessary and
desirable actions within its control such that the director position for which
such Nominee was nominated shall not be filled pending such designation or the
size of the Board shall be increased by one and such vacancy shall be filled
with such successor Nominee within ten (10) days of such designation. 
Notwithstanding anything to the contrary, the director position for which such
Nominee was nominated shall not be filled pending such designation and
appointment, unless the Stockholders holding a majority of the Stockholders
Shares, or their permitted assignees, as applicable, fail to designate such
Nominee for more than thirty (30) days, after which the Company may appoint a
successor nominee who may serve as a director if duly elected until the
Stockholders holding a majority of the Stockholders Shares, or their permitted
assignees, as applicable, make such designation.

 

(g)                                  The Company shall pay the reasonable,
documented out-of-pocket expenses incurred by each Stockholder Director in
connection with his or her services provided to or on behalf of the Company,
including attending meetings or events attended explicitly on behalf of the
Company at the Company’s request.

 

(h)                                 In accordance with the Company’s Bylaws, the
Board may from time to time by resolution establish and maintain one or more
committees of the Board, each committee to consist of one or more Directors.  To
the extent feasible, the Company shall notify the Stockholders, or their
permitted assignees, as applicable, in writing of any new committee of the Board
to be established at least fifteen (15) days prior to the effective
establishment of such committee.  If requested by the Stockholders holding a
majority of the Stockholders Shares, or their permitted assignees, as
applicable, the Company shall take all necessary steps to cause at least one
Stockholder Director as requested by Stockholders holding a majority of the
Stockholders Shares, or their permitted assignees, as applicable, to be
appointed as a member of each such committee of the Board unless such
designation would violate any legal restriction on such committee’s composition
or the rules and regulations of any applicable exchange on which the Company’s
securities may be listed.

 

(i)                                     The Company shall (i) purchase
directors’ and officers’ liability insurance in an amount determined by the
Board to be reasonable and customary and (ii) for so long as any Director to the
Board nominated pursuant to the terms of this Agreement serves as a Director of
the Company, maintain such coverage with respect to such Director; provided that
upon removal or resignation of such Director for any reason, the Company shall
take all actions reasonably necessary to extend such directors’ and officers’
liability insurance coverage for a period of not less than six (6) years from
any such event in respect of any act or omission occurring at or prior to such
event.

 

(j)                                    For so long as any Stockholder Director
serves as a Director of the Company, the Company shall not amend, alter or
repeal any right to indemnification or exculpation covering or benefiting any
Director nominated pursuant to this Agreement as and to the extent consistent
with applicable law, including but not limited to Article Sixth of the Second
Amended and Restated Certificate of Incorporation of the Company and Article VII
of the

 

3

--------------------------------------------------------------------------------


 

Amended and Restated Bylaws of the Company (whether such right is contained in
the Second Amended and Restated Certificate of Incorporation, Amended and
Restated Bylaws or another document) (except to the extent such amendment or
alteration permits the Company to provide broader indemnification or exculpation
rights on a retroactive basis than permitted prior thereto).

 

(k)                                 Notwithstanding anything herein to the
contrary, if the Stockholders holding a majority of the Stockholders Shares, or
their permitted assignees, as applicable, have the right to designate one or
more Nominees and either has not exercised such right  or such Nominee has not
been elected as a Stockholder Director, then the Stockholders holding a majority
of the Stockholders Shares, or their permitted assignees, as applicable, may
elect at such time in their sole discretion to designate one Board observer
(regardless of how many rights to designate such Stockholders holding a majority
of the Stockholders Shares, or their permitted assignees, as applicable, have) 
(each, a “Board Observer”) to attend and participate in all meetings of the
Board or any committees thereof, in a non-voting capacity by the giving of
written notice to the Company of such election (“Observation Election”). In
connection therewith, the Company shall simultaneously give such Board Observer
copies of all notices, consents, minutes and other materials, financial or
otherwise, which the Company provides to the Board, provided, however, that if
the Board Observer does not, upon the request of the Company, before attending
any meetings of the Board, execute and deliver to the Company an agreement to
abide by all Company policies applicable to members of the Board and a
confidentiality agreement reasonably acceptable to the Company, the Board
Observer may be excluded from access to any material or meeting or portion
thereof if the Board determines in good faith that such exclusion is reasonably
necessary to protect highly confidential proprietary information of the Company
or confidential proprietary information of third parties that the Company is
required to hold in confidence, or for other similar reasons. The Stockholders
holding a majority of the Stockholders Shares, or their permitted assignees, as
applicable, may revoke any such Observation Election at any time upon written
notice to the Company after which the Stockholders holding a majority of the
Stockholders Shares, or their permitted assignees, as applicable, shall be
entitled to designate a replacement Board Observer.

 

(l)                                     The Nominees and any nominees designated
by Apollo  may, but do not need to qualify as “independent” pursuant to listing
standards of the Nasdaq stock market (“NASDAQ”).  All other directors of the
Board other than the Chief Executive Officer of the Company shall qualify as
“independent” pursuant to listing standards of NASDAQ.

 

Section 2.                                           Negative Covenants/Actions
Requiring Special Approval.

 

(a)                                 Actions Requiring Special Approval.  Without
the prior approval of the Stockholders holding a majority of the Stockholders
Shares, or their permitted assignees, as applicable, from and after the
Effective Time until such time as when the Stockholders (together with their
Affiliates and permitted assignees) cease to Beneficially Own a number of shares
of Common Stock equal to or greater than 15% of the total number of shares of
Common Stock issued and outstanding (on a non-fully diluted basis), the Company
shall not, and shall cause each of its subsidiaries not to, take or omit to
take, as applicable, or agree to take or omit to take, as applicable, directly
or indirectly, any of the actions enumerated in the following clauses
(i) through (x) (the “Consent Actions”):

 

4

--------------------------------------------------------------------------------


 

(i)                                     any engagement by the Company or any
subsidiary of the Company, directly or indirectly, in one or a series of related
transactions with (1) any Affiliate of the Company, (2) Apollo or any of its
respective Affiliates, (3) any Person that Beneficially Owns at least 10% of the
issued and outstanding Common Stock or any of such Person’s Affiliates,  or
(4) any parent, child, sibling or spouse who resides with, or is a dependent of,
any Person described in the foregoing clauses (1)-(3), in each case other than
(i) those transactions set forth on Schedule 2(a) or (ii) transactions entered
into on arm’s-length terms that are approved in accordance with the Company’s
“Related Party Policy” or such successor policy; provided, however, that in
respect of a transaction pursuant to clause (ii) herein involving aggregate
consideration in excess of $10 million, the Company will deliver an opinion to
the Board as to the fairness to the Company or such subsidiary issued by an
accounting, appraisal or investment banking firm of national standing;

 

(ii)                                  adopting any equity incentive plan other
than such plan approved by all parties as of the Effective Time or amending such
equity incentive plan to increase the number of securities that may be granted
under such plan;

 

(iii)                               any issuance of equity of the Company or any
subsidiary of the Company, including any options, warrants or other securities
convertible or exchangeable for any equity securities other than (A) equity
securities issued pursuant to an approved equity incentive plan, (B) equity
securities with a fair market value of $100 million or less (or rights, options
or warrants to purchase such equity securities) issued solely in consideration
for the acquisition (by merger or otherwise) of assets of, or equity interests
in, another entity or (C) equity securities (or rights, options or warrants to
purchase equity securities) issued to lenders, equipment lessors, other
financing sources or vendors who have provided the Company with financing or
services, as applicable; provided, that such arrangements are approved by the
majority vote of the Board;

 

(iv)                              any amendment to the Certificate of
Incorporation, Bylaws or any other  organizational documents of the Company or
any subsidiary of the Company that either (x) adversely affects Stockholders’
rights under this agreement or (y) has a disproportionate impact on the
interests of the Stockholder;

 

(v)                                 entrance into any line of business or a
change in an existing line of business that is unrelated to any line of business
conducted by the Company or any subsidiary of the Company as of the Effective
Time; or

 

(vi)                              an increase or decrease in the size of the
Board (other than in compliance with the obligations of this Agreement) or a
change to the classes on which the Board members serve.

 

Notwithstanding the foregoing, in the event that the Company has requested in
writing (consistent with Section 6) the prior approval of the Stockholders
holding a majority of the Stockholders Shares, or their permitted assignees, as
applicable, to take an action set forth in this Section 2(a), and the
Stockholders holding a majority of the Stockholders Shares, or their permitted
assignees, as applicable, have not responded within ten (10) business days after

 

5

--------------------------------------------------------------------------------


 

receiving such request, the Stockholders holding a majority of the Stockholders
Shares, or their permitted assignees, as applicable, shall be deemed to have
provided their prior approval for purposes of this Section 2(a).

 

Section 3.                                           Definitions.

 

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person.

 

“Agreement” has the meaning set forth in the preamble.

 

“Apollo” means Apollo Novitex Holdings, L.P.

 

“Beneficially Own” has the meaning ascribed to it in Section 13(d) of the
Securities Exchange Act of 1934, as amended.

 

“Board” has the meaning set forth in recitals.

 

“Board Observer” has the meaning set forth in Section 1(k).

 

“Business Combination Agreement” means that certain Business Combination
Agreement, dated as of February 21, 2017, among Quinpario Acquisition Corp. 2,
Quinpario Merger Sub I, Inc., Quinpario Merger Sub II, Inc., Novitex
Holdings, Inc., SourceHOV Holdings, Inc., Novitex Parent, L.P., HOVS LLC and
HandsOn Fund 4 I, LLC, as amended or modified from time to time.

 

“Business Day” means any day that is not a Saturday, Sunday, legal holiday or
other day on which commercial banks in New York, New York are authorized or
required by applicable law to close.

 

“Bylaws” means the Company’s Bylaws, as in effect on the date hereof, as the
same may be amended from time to time.

 

“Certificate of Incorporation” means the Company’s Certificate of Incorporation,
as in effect on the date hereof, as the same may be amended from time to time.

 

“Common Stock” has the meaning set forth in the recitals.

 

“Company” has the meaning set forth in the preamble.

 

“Director” means a member of the Board until such individual’s death,
disability, disqualification, resignation, or removal.

 

“Effective Time” means the SourceHOV Effective Time (as defined in the Business
Combination Agreement).

 

6

--------------------------------------------------------------------------------


 

“HGM Group” means, collectively, HOVS LLC, HOVS Capital III LLC, Stern Capital
Partners LLC, Sunraj LLC, Pidgin Associates LLC, HandsOn Fund 4 I, LLC, HandsOn
Global Management LLC, Sonino LLC, Ex-Sigma LLC and Ex-Sigma 2 LLC.

 

“NASDAQ” has the meaning set forth in Section 1(l).

 

“Nominee” has the meaning set forth in Section 1(a).

 

“Observation Election” has the meaning set forth in Section 1(k).

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Stockholders” has the meaning set forth in the preamble.

 

“Stockholder Director” means an individual elected to the Board that has been
nominated by the Stockholders holding a majority of the Stockholders Shares, or
their permitted assignees, as applicable, pursuant to this Agreement.

 

“Stockholders Shares” means the number of shares of Common Stock held by the
Stockholders (together with their Affiliates and permitted assignees) (as such
number of shares may be equitably adjusted or exchanged pursuant to Section 7).

 

“Termination Event” has the meaning set forth in Section 17.

 

“Transfer” means any sale, transfer, assignment or other disposition of (whether
with or without consideration and whether voluntary or involuntary or by
operation of law) of Common Stock.

 

Section 4.                                           Assignment; Benefit of
Parties; Transfer.  No party may assign this Agreement or any of its rights or
obligations hereunder and any assignment hereof will be null and void except
that any Stockholder who is entitled to designate any Nominees hereunder may
assign, in whole, but not in part, this Agreement as part of a transfer of its
Common Stock and provided that the assignee executes a joinder agreement
pursuant to which such assignee agrees to be bound by the terms hereof as a
Stockholder hereunder.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors, legal
representatives and assignees for the uses and purposes set forth and referred
to herein.  Nothing herein contained shall confer or is intended to confer on
any third party or entity that is not a party to this Agreement any rights under
this Agreement.

 

Section 5.                                           Remedies.  The Company and
the Stockholders shall be entitled to enforce their rights under this Agreement
specifically, to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights existing in their favor.  The
parties hereto agree and acknowledge that a breach of this Agreement would cause
irreparable harm and money damages would not be an adequate remedy for any such
breach and that, in addition to other rights and remedies hereunder, the Company
and the Stockholders shall be entitled to

 

7

--------------------------------------------------------------------------------


 

specific performance and/or injunctive or other equitable relief (without
posting a bond or other security) from any court of law or equity of competent
jurisdiction in order to enforce or prevent any violation of the provisions of
this Agreement.

 

Section 6.                                           Notices.  Any notice
provided for in this Agreement shall be in writing and shall be either
personally delivered, or mailed first class mail (postage prepaid, return
receipt requested) or sent by reputable overnight courier service (charges
prepaid) to the Company at the addresses set forth below and to the Stockholders
at the addresses set forth in the Registration Rights Agreement, dated as of the
Effective Time, among the Company and the stockholders party thereto.  Notices
shall be deemed to have been given hereunder when delivered personally, three
days after deposit in the U.S. mail and one day after deposit with a reputable
overnight courier service.

 

Exela Technologies, Inc.

12935 N. Forty Drive, Suite 201
St. Louis, MO 63141

Telephone:  (314) 548-6200

Facsimile:  (775) 206-7966

Email:  djsrivisal@quinpario.com

 

Attention:  D. John Srivisal

 

Section 7.                                           Adjustments.  If, and as
often as, there are any changes in the Common Stock by way of stock split, stock
dividend, combination or reclassification, or through merger, consolidation,
reorganization, recapitalization or sale, or by any other means, appropriate
adjustment shall be made in the provisions of this Agreement, as may be
required, so that the rights, privileges, duties and obligations hereunder shall
continue with respect to the Common Stock as so changed.

 

Section 8.                                           No Strict Construction. 
The language used in this Agreement shall be deemed to be the language chosen by
the parties hereto to express their mutual intent, and no rule of strict
construction shall be applied against any party.

 

Section 9.                                           No Third-Party
Beneficiaries.  Nothing in this Agreement, express or implied, is intended or
shall be construed to confer upon, or give to, any person or entity other than
the parties hereto and their respective successors and assigns any remedy or
claim under or by reason of this Agreement or any terms, covenants or conditions
hereof, and all of the terms, covenants, conditions, promises and agreements
contained in this Agreement shall be for the sole and exclusive benefit of the
parties hereto and their respective successors and assigns.

 

Section 10.                                    Further Assurances.  Each of the
parties hereby agrees that it will hereafter execute and deliver any further
document, agreement, instruments of assignment, transfer or conveyance as may be
necessary or desirable to effectuate the purposes hereof.

 

Section 11.                                    Counterparts.  This Agreement may
be executed in one or more counterparts, and may be delivered by means of
facsimile or electronic transmission in portable

 

8

--------------------------------------------------------------------------------


 

document format, each of which shall be deemed to be an original and shall be
binding upon the party who executed the same, but all of such counterparts shall
constitute the same agreement.

 

Section 12.                                    Governing Law.  All issues and
questions concerning the construction, validity, interpretation and
enforceability of this Agreement and the exhibits and schedules hereto shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Delaware.

 

Section 13.                                    Mutual Waiver of Jury Trial.  The
parties hereto hereby irrevocably waive any and all rights to trial by jury in
any legal proceeding arising out of or related to this Agreement.  Any action or
proceeding whatsoever between the parties hereto relating to this Agreement
shall be tried in a court of competent jurisdiction by a judge sitting without a
jury.

 

Section 14.                                    Complete Agreement; Inconsistent
Agreements.  This Agreement represents the complete agreement between the
parties hereto as to all matters covered hereby, and supersedes any prior
agreements or understandings between the parties.

 

Section 15.                                    Severability.  In the event any
one or more of the provisions contained in this Agreement should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction).  The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 16.                                    Amendment and Waiver.  Except as
otherwise provided herein, no modification, amendment or waiver of any provision
of this Agreement shall be effective against the Company or the Stockholders, or
their permitted assignees, as applicable, unless such modification is approved
in writing by the Company and the Stockholders holding a majority of the
Stockholders Shares, or their permitted assignees, as applicable.  The failure
of any party to enforce any of the provisions of this Agreement shall in no way
be construed as a waiver of such provisions and shall not affect the right of
such party thereafter to enforce each and every provision of this Agreement in
accordance with its terms.

 

Section 17.                                    Termination.  Notwithstanding
anything to the contrary contained herein, if the Stockholders (together with
their Affiliates and permitted assignees) cease to Beneficially Own a number of
shares of Common Stock equal to or greater than 5% of the total number of shares
of Common Stock issued and outstanding (on a non-fully diluted basis)
(“Termination Event”), then this Agreement shall expire and terminate
automatically; provided, however, that Sections 1(g), (i), (j) and (k) and 3-16
shall survive the termination of this Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

9

--------------------------------------------------------------------------------


 

Schedule 2(a)

 

1.              Master Services Agreement, by and between Apollo Management
Holdings, L.P. and Novitex Enterprise Solutions, Inc., dated as of November 18,
2014, as amended, supplemented or otherwise modified from time to time.

2.              Master Services Agreement, by and between CEC Entertainment
Concepts, L.P. and Novitex Enterprise Solutions, Inc., dated as of
February 2016, as amended, supplemented or otherwise modified from time to time.

3.              Master Purchase and Professional Services Agreement, by and
between Caesars Enterprise Services, LLC and Novitex Enterprise Solutions, Inc.,
dated as of January 18, 2017, as amended, supplemented or otherwise modified
from time to time.

4.              Master Services Agreement, by and between ADT, LLC and Novitex
Enterprise Solutions, Inc., dated as of May 5, 2017, as amended, supplemented or
otherwise modified from time to time.

5.              Master Services Agreement, dated as of April 22, 2016, by and
between Novitex Enterprise Solutions, Inc. and Presidio Networked Solutions
Group, LLC.

6.              Novitex is in the process of negotiating an agreement to provide
Diamond Resorts Centralized Services Company with commercial print and
promotional items productions services with expected revenue of $4.8 million
annually. This agreement is expected to be signed during the month of July 2017.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

 

Company:

 

 

 

 

EXELA TECHNOLOGIES, INC.

 

 

 

 

 

 

 

By:

/s/ James Reynolds

 

 

Name: James Reynolds

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

Stockholder:

 

 

 

 

HOVS LLC

 

 

 

 

 

 

By:

/s/ James Reynolds

 

 

Name: James Reynolds

 

 

Title: Manager

 

--------------------------------------------------------------------------------


 

 

HOVS CAPITAL III LLC

 

 

 

 

 

 

 

By:

/s/ Par Chadha

 

 

Name: Par Chadha

 

 

Title: Manager

 

--------------------------------------------------------------------------------


 

 

STERN CAPITAL PARTNERS LLC

 

 

 

 

 

 

 

By:

/s/ Surinder Rametra

 

 

Name: Surinder Rametra

 

 

Title: Manager

 

--------------------------------------------------------------------------------


 

 

SUNRAJ LLC

 

 

 

 

 

 

By:

/s/ Sunil Rajadhysksha

 

 

Name: Sunil Rajadhysksha

 

 

Title: Manager

 

--------------------------------------------------------------------------------


 

 

PIDGIN ASSOCIATES LLC

 

 

 

 

 

 

By:

/s/ Xin Cheng

 

 

Name: Xin Cheng

 

 

Title: Manager

 

--------------------------------------------------------------------------------


 

 

HANDSON FUND 4 I, LLC

 

 

 

 

 

 

 

By:

/s/ Par Chadha

 

 

Name: Par Chadha

 

 

Title: Manager

 

--------------------------------------------------------------------------------


 

 

SONINO LLC

 

 

 

 

 

 

 

By:

/s/ James Reynolds

 

 

Name: James Reynolds

 

 

Title: Manager

 

--------------------------------------------------------------------------------


 

 

EX-SIGMA LLC

 

 

 

 

 

 

By:

/s/ James Reynolds

 

 

Name: James Reynolds

 

 

Title: President

 

--------------------------------------------------------------------------------